DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Rozman on 11-4-21.
The application has been amended as follows: 
Re claim 9, line 8: Delete “and”
Re claim 9, last line: Replace “.” with --; and wherein the RFID tag is configured to attach to a surface of an object with an adhesive positioned between the bottom surface of the housing and the surface of the object, such that the adhesive fills at least a portion of the cavity surrounding the RFID transponder.—

Cancel claim 28


Allowable Subject Matter
Claims 1, 8, 9, 15, 16, and 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of the independent claims including at least the limitations of the spaces between the click pins and inside edges, and wherein the adhesive fills at least a portion of the cavity surrounding the RFID transponder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DANIEL I WALSH/            Primary Examiner, Art Unit 2887